DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft et al. (Ashcraft) US 9575579 B2 in view of Lee et al. (Lee) US 2015/0286298 A1.
In regard to claim 1, Ashcraft disclose A digital pen holder, (Fig. 3A, 3B, col. 3, line 60-col, 4, line 18, pen holder) comprising:
a fastener to attach a digital pen to the digital pen holder; (Fig. 1, col. 2, line 49-col. 3, line 2, a fastener 112 attaches to a pen to pen holder,) 
But Ashcraft fail to explicitly disclose “an integrated pen tip storage; and an integrated pen tip extractor.”
Lee disclose an integrated pen tip storage; and an integrated pen tip extractor. (Fig. 5A, 5B, [0100]-[0107] tip storage 530 and tip removing unit 540, please further define the structure or the functions to help move forward the prosecution)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s electronic device into Ashcraft’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Lee’s tip removing and storage components would provide more functionalities to the digital pen of Ashcraft’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that  providing pen tip removing and storage components would facilitate manipulate the digital pen and therefore improve the user experience using the pen.
In regard to claim 2, Ashcraft and Lee disclose The digital pen holder of claim 1, the rejection is incorporated herein.
Ashcraft disclose further comprising a connector to attach to a computing device. (Fig. 1, Fig. 4A, 4B,  col. 2, line 49-col. 3, line 2, a connector 118 attach the computing device, Fig. 4A-4B, 418, col. 4, line 19-40)
In regard to claim 3, Ashcraft and Lee disclose The digital pen holder of claim 1, the rejection is incorporated herein.
Ashcraft disclose further comprising a connector to attach to a port of a computing device. (Fig. 1, Fig. 4A, 4B,  col. 2, line 49-col. 3, line 2, a connector 118 attach the port of the computing device, Fig. 4A-4B, 418, col. 4, line 19-40)
In regard to claim 4, Ashcraft and Lee disclose The digital pen holder of claim 2, the rejection is incorporated herein.
But Ashcraft fail to explicitly disclose “further comprising the integrated pen tip extractor located on a portion of the connector.”
Lee disclose further comprising the integrated pen tip extractor located on a portion of the connector. (Fig. 5A-5E, [0100]-[0109] tip removing unit 540 is connected to 312 on the pen holder)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s electronic device into Ashcraft’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Lee’s tip removing and storage components would provide more functionalities to the digital pen of Ashcraft’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that  providing pen tip removing and storage components would facilitate manipulate the digital pen and therefore improve the user experience using the pen.
In regard to claim 5, Ashcraft and Lee disclose The digital pen holder of claim 1, the rejection is incorporated herein.
But Ashcraft fail to explicitly disclose “further comprising the Integrated pen tip extractor located on a portion of the fastener.”
Lee disclose further comprising the Integrated pen tip extractor located on a portion of the fastener. (Fig. 5A-5E, [0100]-[0109] tip removing unit 540 is screwed to 312 on the pen holder)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s electronic device into Ashcraft’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Lee’s tip removing and storage components would provide more functionalities to the digital pen of Ashcraft’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing pen tip removing and storage components would facilitate manipulate the digital pen and therefore improve the user experience using the pen.
In regard to claim 6,  Ashcraft disclose A digital pen holder, (Fig. 3A, 3B, col. 3, line 60-col, 4, line 18, pen holder) comprising
a connector to attach to a port of a computing device; Fig. 1, Fig. 4A, 4B,  col. 2, line 49-col. 3, line 2, a connector 118 attach the port of the computing device, Fig. 4A-4B, 418, col. 4, line 19-40)
a fastener to attach a digital pen to the digital pen holder; (Fig. 1, col. 2, line 49-col. 3, line 2, a fastener 112 attaches to a pen to pen holder) 
But Ashcraft fail to explicitly disclose “an integrated pen tip storage; and an integrated pen tip extractor.”
Lee disclose an integrated pen tip storage; and an integrated pen tip extractor. (Fig. 5A, 5B, [0100]-[0107] tip storage 530 and tip removing unit 540, please further define the structure or the functions to help move forward the prosecution)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s electronic device into Ashcraft’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Lee’s tip removing and storage components would provide more functionalities to the digital pen of Ashcraft’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that  providing pen tip removing and storage components would facilitate manipulate the digital pen and therefore improve the user experience using the pen.
In regard to claim 7, Ashcraft and Lee disclose The digital pen holder of claim 6, the rejection is incorporated herein.
Ashcraft disclose further comprising the connector to attach to a Universal Serial Bus port of the computing device. (col. 3, line 13-46, a connector 118 attach the USB port of the computing device, Fig. 4A-4B, 418, col. 4, line 19-40)
In regard to claim 8, Ashcraft and Lee disclose The digital pen holder of claim 6, the rejection is incorporated herein.
Ashcraft disclose further comprising the connector to attach to a smart card port of the computing device. (col. 3, line 13-46, a connector 118 attach the communication port of the computing device, Fig. 4A-4B, 418, col. 4, line 19-40, any other communications protocol capable of providing communication and/or power between two connected electronic device can be attached, which is an implementation choice, not an invention)
In regard to claim 9, Ashcraft and Lee disclose The digital pen holder of claim 8, the rejection is incorporated herein.
Ashcraft disclose further comprising the connector to attach to a high definition multimedia interface (IDM) port of the computing device. (col. 3, line 13-46, a connector 118 attach the communication port of the computing device, Fig. 4A-4B, 418, col. 4, line 19-40, any other communications protocol capable of providing communication and/or power between two connected electronic device can be attached, which is an implementation choice, not an invention)
In regard to claim 10, Ashcraft and Lee disclose An assembly, (Fig. 3A, 3B, col. 3, line 60-col, 4, line 18, pen holder) comprising:
a digital pen; and a digital pen holder, Fig. 1, col. 2, line 49-col. 3, line 2, a pen and a pen holder)  comprising;
 a connector to attach to computing device; (col. 3, line 13-46, a connector 118 attach the computing device, Fig. 4A-4B, 418, col. 4, line 19-40)
a fastener to attach the digital pen to the digital pen holder and hold the digital pen in a fixed position when attached to the fastener; (Fig. 1, col. 2, line 49-col. 3, line 2, a fastener 112 attaches to a pen to pen holder and hold the pen in a fixed position) 
But Ashcraft fail to explicitly disclose “integrated storage for a plurality of pen tips; and an integrated pen tip extractor.”
Lee disclose integrated storage for a plurality of pen tips; and an integrated pen tip extractor. (Fig. 5A, 5B, [0100]-[0107] tip storage 530 and tip removing unit 540, please further define the structure or the functions to help move forward the prosecution, “for” is intended use language, without patented weight)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s electronic device into Ashcraft’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Lee’s tip removing and storage components would provide more functionalities to the digital pen of Ashcraft’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that  providing pen tip removing and storage components would facilitate manipulate the digital pen and therefore improve the user experience using the pen.
In regard to claim 11, Ashcraft  and Lee disclose The assembly of claim 10, the rejection is incorporated herein.
Ashcraft disclose further comprising the connector to magnetically attach to the computing device. (Fig. 1, Fig. 2A, col. 2, line 49-col. 3, line 2, col. 3, line 13-46, a connector 118 attach electromagnetically to the computing device through 123)
In regard to claim 12, Ashcraft and Lee disclose The assernbly of claim 10, the rejection is incorporated herein.
Ashcraft disclose further comprising the connector to attach to the computing device via an adhesive material. (Fig. 1, col. 2, line 49-col. 3, line 2, col. 3, line 13-46, a connector 118 attached to the computing device, note: the material selected is an implementation choice and not an invention.)
In regard to claim 13, Ashcraft and Lee disclose The assembly of claim 10, the rejection is incorporated herein.
Ashcraft disclose wherein the fastener is shaped to hold only a portion of the digital pen. (Fig. 3A-3B, col. 3, line 60-col. 4, line 18 fastener shaped to hold portion of the pen)
In regard to claim 14, Ashcraft and Lee disclose The assembly of claim 10, the rejection is incorporated herein.
Ashcraft disclose wherein the fastener is a flexible pen clip. (col. line 2, line 48- line 3, line 12, represents a flexile pen clip)
In regard to claim 15, Ashcraft and Lee disclose The assembly of claim 10, the rejection is incorporated herein.
Ashcraft disclose wherein the fastener is a C-clip. (col. line 2, line 48- line 3, line 12, represents a C-clip)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20040261392 A1 	2004-12-30 	Oishi et al.
Chain Connecting Pin Extracting Apparatus
Oishi et al. disclose A chain connecting pin extracting apparatus comprises a main body; a pin extractor support supported by the main body; and a pin extractor supported by the pin extractor support for movement in a direction of a pin extractor axis defined by the pin extractor. The pin extractor comprises a force receiving component adapted to receive a connecting pin extracting force; a tip adapted to apply the connecting pin extracting force to the connecting pin, wherein the tip is dimensioned to extend into a link pin opening in a first direction along the pin extractor axis; and a residue moving surface disposed between the force receiving component and the tip and facing at least in part in a second direction opposite the first direction…. See abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143